UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 July 22, 2014 Date of Report (Date of earliest event reported) OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 0-20914 31-1359191 (Commission File Number) (IRS Employer Identification No.) 420 Third Avenue, Gallipolis, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(740) 446-2631 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On July 22, 2014, the Board of Directors of Ohio Valley Banc Corp. declared a quarterly cash dividend of $0.21 per share on its common shares, payable on August 10, 2014 to shareholders of record on August 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OHIO VALLEY BANC CORP. Date: July 22, 2014 By: /s/Thomas E. Wiseman Thomas E. Wiseman President and Chief Executive Officer
